               Case 5:20-cv-01012-SLP Document 1-1 Filed 10/06/20 Page 1 of 7
                                                                                            -VC -31:7&)
.0045104211941      IN TAE DISTRICT COURT OF OKLAHOMA COUNTY
                                                                                                  a&kA_
                                STATE OF OKLAHOMA

       Robert Singhisen,

                    Plaintiff,

       v.                                                            CJ- 2020:3178
       Health Care Service Corporation,                        casen:1020—'i 3178
       a Mutual Legal Reserve
       Company(operating as Blue
       Cross Blue                                                           FILED IN DISTRICT COURT
       Shield of Oklahoma)                                                    OKLAHOMA COUNTY

                     Defendant.                                                       JUL 0 Zeal
                                                                                  RICK WARREN
                                 PLAIN Jill'S ORIGINAL PETITION                     COURT CLERK
                                                                                 50
                                   PRELIMINARY STATEMENT

              1.     Plaintiff Robert Singhisen, hereinafter referred to as "Plaintiff," brings this

       ERISA action against Healthcare Service Corporation, operating as Blue Cross Blue

       Shield of Oklahoma, (hereinafter referred to as "Defendant or BCBS")in its capacity as

       Administrator of Plaintiff's employee welfare benefit plan1Plaintiff brings this action to

       secure all benefits to which Plaintiff is entitled under a health insurance policy and

       administered by Defendant. Plaintiff is covered under the policy by virtue of his

       employment.

                                                   PARTIES

             2.      Plaintiff is a citizen and resident of Oklahoma County, Oklahoma.

             3.      Defendant is a properly organised business entity doing business in the

       State of Oklahoma.

        Group/Sub No. Y03241/000800312089
       Case 5:20-cv-01012-SLP Document 1-1 Filed 10/06/20 Page 2 of 7




      4.     The benefit plan at issue in the case was funded and administered by

Defendant.

      5.     Defendant is a business entity doing business in Oklahoma.

                             JURISDICTION AND VENUE

      6.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §§ 1001,

et. seq, and more specifically, §1132 e(1).

      7.      Venue is proper by virtue ofDefendant doing business in Oklahoma in this

county.

               CONTRACTUAL AND FIDUCIARY RELATIONSHIP

      8.      Plaintiff is a covered beneficiary under a group benefits policy issued by

Defendant at all times relevant to this action.

      9.      The policy at issue was obtained by Plaintiff by virtue ofhis employment.

       10.    Under the terms of the policy, Defendant administered claims under the

Plan and retained the sole authority to grant or deny benefits to covered beneficiaries.

       11.    Defendant funds the Plan benefits.

       12.    Because the Defendant both funds the Plan benefits and retains the sole

authority to grant or deny benefits, Defendant has an inherent conflict ofinterest.

       13.    Because of the conflict of interest described above, this Court should

consider Defendant's decision to deny disability benefits as an important factor during its

review in determining the propriety ofDefendant's denial ofPlaintiff's benefits.

       14.    Further, in order for the Plan Administrator's decisions to be reviewed by

                                              2
         Case 5:20-cv-01012-SLP Document 1-1 Filed 10/06/20 Page 3 of 7




this Court under an "arbitrary and capricious" standard, the Plan must properly give the

Plan Administrator "discretion" to make said decisions within the plain language in the

Plan.

        15.   Defendant has a fiduciary obligation to administer the Plan fairly and to pay

claims for benefits according to the terms ofthe Plan.

                             ADMINISTRATIVE APPEAL

        16.   Plaintiff became ill with a serious heart condition, covered by the plan in

2019. Specifically Mr. Singhisen was required to undergo heart surgery after having at

least two transient ischemic attacks (TIAs) which led to the discovery that he had a hole

in his heart greater than 1" which was causing the events and which was life-threatening.

Mr. Singhisen underwent a successful surgery on October 21, 2019. Notwithstanding his

surgeon's medical opinion that the surgery was medically necessary, BCBS denied the

majority of, if not all, claims for the medically necessary treatment ofthis life-threatening

condition.

        17.   Plaintiff, through his providers, submitted claims for the above-mentioned

treatment benefits with Defendant.

        18.   Defendant denied Plaintiffs claims for benefits under the Plan.

        19.    Plaintiff timely pursued his administrative remedies set forth in the Plan by

requesting administrative review ofthe denial ofbenefits.

        20.   Plaintiff timely perfected his administrative appeal pursuant to the Plan;

Plaintiff submitted additional information including medical records to show that the

                                             3
        Case 5:20-cv-01012-SLP Document 1-1 Filed 10/06/20 Page 4 of 7




procedure and all related care was medically necessary and covered by the Plan.

      21.      Defendant affirmed its original decision to deny Plaintiff's claim for

benefits.

      22.      Defendant,in its final denial ofPlaintiff's administrative appeal, discounted

the opinions of Plaintiff's treating physicians and related medical records and

information, all of which support one only conclusion: the treatment at issue was

covered by the Plan.

      23.      Plaintiff has now exhausted his administrative remedies, and his claim is

ripe for judicial review pursuant to 29 U.S.C. § 1132.

                     DEFENDANT'S CONFLICT OF INTEREST

       24.     At all relevant times, Defendant has been operating under an inherent and

structural conflict of interest because Defendant is liable for benefit payments due to

Plaintiff and each payment depletes Defendant's assets.

       25.     Defendant's determination was influenced by its conflict ofinterest.

       26.     Defendant has failed to take active steps to reduce potential bias and to

promote accuracy of its benefits determinations.

       27.     Defendant provided incomplete information regarding plaintiffs medical

conditions and treatment to its medical reviewers, leaving their opinions (the principal

basis upon which Defendant's denial is based) fatally flawed due to incomplete

information.

       28.     More information promotes accurate claims assessment; moreover

                                              4
          Case 5:20-cv-01012-SLP Document 1-1 Filed 10/06/20 Page 5 of 7




Defendant's deliberate decision to limit information provided to its medical reviewers

denied Plaintiff his legal right to be given a full and fair review of his administrative

appeal.

     WRONGFUL DENIAL OF BENEFITS UNDER ERISA,29 U.S.C.$1132

      29.     Plaintiff incorporates all previous allegations.

      30.     Defendant has wrongfully denied benefits to Plaintiff in violation of Plan

provisions and ERISA for the following reasons:

              a.     Plaintiff's treatment was medically necessary and covered under the

              Plain language ofthe Plan;

              b.     Defendant failed to afford proper weight to the evidence in the

              administrative record showing that Plaintiff's claims were covered;

              c.     Defendant's interpretation of language dealing with medical

              necessity and all other relevant coverage criteria contained in the policy is

              contrary to the plain language of the policy, as it is unreasonable, arbitrary,

              and capricious; and

              d.     Defendant has violated its contractual obligation to furnish benefits

              to Plaintiff;

              e.     Defendant failed to provide Plaintiff a full and fair review as

              required by law by virtue of its failure to provide complete information to

              its medical reviewers,failing to provide Plaintiff copies ofits claims/appeal

              guidelines as repeatedly requested, and ignoring and/or discounting

                                              5
          Case 5:20-cv-01012-SLP Document 1-1 Filed 10/06/20 Page 6 of 7




                overwhelming evidence of disability.

             COUNT II: FAILURE TO PROVIDE REQUESTED INFORMATION

   31.       On November 13, 2019, Plaintiff requested claims and benefit information

pursuant to ERISA statutes and regulations.

   32.       Defendants were under a duty to respond to this request within 30 days

pursuant to 29 U.S.0 § 1132(c)(1)(B).

    33.      Although Defendant partially responded In March and April 2020, the

responses were incomplete--for the most part Defendant ignored this request, and this

failure to provide the requested information has prejudiced Plaintiff.

                            COUNT III: ATTORNEY .IIEES AND COSTS

       34.     Plaintiffrepeats and realleges the allegations above.

      35.      By reason of the Defendant's failure to pay Plaintiff benefits as due under

the terms of the Plan, Plaintiff has been forced to retain attorneys to recover such

benefits, for which Plaintiff has and will continue to incur attorney's fees. Plaintiff is

entitled to recover reasonable attorney's fees and costs of this action, pursuant to 29

U.S.C. §1132(g)(1).

              WHEREFORE,Plaintiff demands judgment for the following:

      A.       Grant Plaintiff declaratory relief, finding that he is entitled to all benefits

yet unpaid;

      B.       Order Defendant to pay the benefits at issue;

      C.       Alternatively, Order Defendant to remand claim for a proper full and fair


                                              6
        Case 5:20-cv-01012-SLP Document 1-1 Filed 10/06/20 Page 7 of 7




administrative review;

      D.     Order Defendant to pay for the costs ofthis action and Plaintiff's attorney's

fees, pursuant to 29 U.S.C. § 1132(g);

      E.     Award plaintiff statutory damages of$110 per day pursuant to 29 U.S.0 §

1132(c)(1)(B) as amended by 29 C.F.R. § 2575.502 (c)(1) for failing to timely and fully

provide requested information; and

      F.     For such other relief as may be deemed just and proper by the Court.

                                            Respectfully Submitted,



                                            Roy S. Dickinson, OBA #13266
                                            1408 Winding Ridge Rd.
                                            Norman, OK 73072
                                           (405)321-3288
                                           (405)973-2204(fax)
                                            Roy.d@coxinet.net




                                           7
